DEL FRISCO’S RESTAURANT GROUP, INC.

GRANT NOTICE FOR 2012 LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AWARD

FOR GOOD AND VALUABLE CONSIDERATION, Del Frisco’s Restaurant Group, Inc. (the
“Company”), hereby grants to Participant named below the number of restricted
shares of the Company’s common stock, par value $0.001 (the “Common Stock”)
specified below (the “Award”), upon the terms and subject to the conditions set
forth in this Grant Notice, the Del Frisco’s Restaurant Group 2012 Long-Term
Incentive Plan (the “Plan”) and the Standard Terms and Conditions (the “Standard
Terms and Conditions”) promulgated under such Plan, each as amended from time to
time.  This Award is granted pursuant to the Plan and is subject to and
qualified in its entirety by the Standard Terms and Conditions. 

Name of Participant:

 

Grant Date:

 

Number of shares of restricted stock:

 

Vesting Schedule/Performance Requirements:

 

By accepting this Grant Notice, Participant acknowledges that he or she has
received and read, and agrees that this Award shall be subject to, the terms of
this Grant Notice, the Plan and the Standard Terms and Conditions.

﻿

DEL FRISCO’S RESTAURANT GROUP, INC.

 

﻿

Participant Signature

By

 

 

Title:

 

Address (please print):

﻿

 

﻿

 

﻿

 

 

--------------------------------------------------------------------------------

 

DEL FRISCO’S RESTAURANT GROUP, INC.

STANDARD TERMS AND CONDITIONS FOR
RESTRICTED STOCK

These Standard Terms and Conditions apply to the Award of restricted stock
granted pursuant to the Del Frisco’s Restaurant Group 2012 Long-Term Incentive
Plan (the “Plan”), which are evidenced by a Grant Notice or an action of the
Administrator that specifically refers to these Standard Terms and
Conditions.  In addition to these Terms and Conditions, the restricted stock
shall be subject to the terms of the Plan, which are incorporated into these
Standard Terms and Conditions by this reference.  Capitalized terms not
otherwise defined herein shall have the meaning set forth in the Plan.

1. TERMS OF RESTRICTED STOCK

Del Frisco’s Restaurant Group, Inc. (the “Company”), has granted to the
Participant named in the Grant Notice provided to said Participant herewith (the
“Grant Notice”) an award of a number of restricted shares (the “Award” or the
“Restricted Stock”) of the Company’s common stock, par value $0.001 (the “Common
Stock”) specified in the Grant Notice.  The Award is subject to the conditions
set forth in the Grant Notice, these Standard Terms and Conditions, and the
Plan, each as amended from time to time.  For purposes of these Standard Terms
and Conditions and the Grant Notice, any reference to the Company shall include
a reference to any Subsidiary.

2. VESTING OF RESTRICTED STOCK

The Award shall not be vested as of the Grant Date set forth in the Grant Notice
and shall be forfeitable unless and until otherwise vested pursuant to the terms
of the Grant Notice and these Standard Terms and Conditions.  After the Grant
Date, subject to termination or acceleration as provided in these Standard Terms
and Conditions and the Plan, the Award shall become vested as described in the
Grant Notice with respect to that number of shares of Restricted Stock as set
forth in the Grant Notice.  Shares of Restricted Stock that have vested and are
no longer subject to forfeiture are referred to herein as “Vested
Shares.”  Shares of Restricted Stock awarded hereunder that are not vested and
remain subject to forfeiture are referred to herein as “Unvested
Shares.”  Notwithstanding anything contained in these Standard Terms and
Conditions to the contrary, upon a Participant’s Termination of Employment, any
then Unvested Shares held by the Participant shall be forfeited and canceled as
of the date of such Termination of Employment.

3. RIGHTS AS STOCKHOLDER

From and after the Grant Date, the Participant shall have all of the ownership,
voting rights, dividend rights and all other rights of a stockholder of the
Company with respect to the Restricted Stock, except that (i) such rights as to
Unvested Shares shall terminate upon the forfeiture of such Unvested Shares as
and to the extent specifically provided in Section 2 above and (ii) there will
be no dividend rights on Unvested Shares.    



--------------------------------------------------------------------------------

 

4. RESTRICTIONS ON RESALES OF SHARES

The Company may impose such restrictions, conditions or limitations as it
determines appropriate as to the timing and manner of any resales by the
Participant or other subsequent transfers by the Participant of any Vested
Shares, including without limitation (a) restrictions under an insider trading
policy, (b) restrictions designed to delay and/or coordinate the timing and
manner of sales by Participant and other holders and (c) restrictions as to the
use of a specified brokerage firm for such resales or other transfers.

5. INCOME TAXES

To the extent required by applicable federal, state, local or foreign law, the
Participant shall make arrangements satisfactory to the Company for the
satisfaction of any withholding tax obligations that arise by reason of the
grant or vesting of the Restricted Stock.  The Company shall not be required to
issue shares or to recognize the disposition of such shares until such
obligations are satisfied.

6. NON-TRANSFERABILITY OF UNVESTED SHARES

The Participant understands, acknowledges and agrees that, except as otherwise
provided in the Plan or as permitted by the Administrator, the Unvested Shares
may not be sold, assigned, transferred, pledged or otherwise directly or
indirectly encumbered or disposed of other than by will or the laws of descent
and distribution. 

7. OTHER AGREEMENTS SUPERSEDED

The Grant Notice, these Standard Terms and Conditions and the Plan constitute
the entire understanding between the Participant and the Company regarding the
Restricted Stock.  Any prior agreements, commitments or negotiations concerning
the Restricted Stock are superseded.

8.



LIMITATION OF INTEREST IN SHARES SUBJECT TO RESTRICTED STOCK

Neither the Participant (individually or as a member of a group) nor any
beneficiary or other person claiming under or through the Participant shall have
any right, title, interest, or privilege in or to any shares of Common Stock
allocated or reserved for the purpose of the Plan or subject to the Grant Notice
or these Standard Terms and Conditions except as to such shares of Common Stock,
if any, as shall have been issued to such person in connection with the
Award.  Nothing in the Plan, in the Grant Notice, these Standard Terms and
Conditions or any other instrument executed pursuant to the Plan shall confer
upon the Participant any right to continue in the Company’s employ or service
nor limit in any way the Company’s right to terminate the Participant’s
employment at any time for any reason.

9. GENERAL

(a)



In the event that any provision of these Standard Terms and Conditions is
declared to be illegal, invalid or otherwise unenforceable by a court of
competent jurisdiction, such provision shall be reformed, if possible, to the
extent necessary



3



--------------------------------------------------------------------------------

 

to render it legal, valid and enforceable, or otherwise deleted, and the
remainder of these Standard Terms and Conditions shall not be affected except to
the extent necessary to reform or delete such illegal, invalid or unenforceable
provision.

(b)



The headings preceding the text of the sections hereof are inserted solely for
convenience of reference, and shall not constitute a part of these Standard
Terms and Conditions, nor shall they affect its meaning, construction or effect.

(c)



These Standard Terms and Conditions shall inure to the benefit of and be binding
upon the parties hereto and their respective permitted heirs, beneficiaries,
successors and assigns.

(d)



These Standard Terms and Conditions shall be construed in accordance with and
governed by the laws of the State of Delaware, without regard to principles of
conflicts of law.

(e)



In the event of any conflict between the Grant Notice, these Standard Terms and
Conditions and the Plan, the Grant Notice and these Standard Terms and
Conditions shall control.  In the event of any conflict between the Grant Notice
and these Standard Terms and Conditions, the Grant Notice shall control.

(f)



All questions arising under the Plan or under these Standard Terms and
Conditions shall be decided by the Administrator in its total and absolute
discretion. 

10. ELECTRONIC DELIVERY

By executing the Grant Notice, the Participant hereby consents to the delivery
of information (including, without limitation, information required to be
delivered to the Participant pursuant to applicable securities laws) regarding
the Company and the Subsidiaries, the Plan, and the Restricted Stock via Company
web site or other electronic delivery.



4



--------------------------------------------------------------------------------